     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 1 of 7



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
3    601 South Seventh Street, 2nd Floor
     Las Vegas, Nevada 89101
4    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
5
     Devin A. McRae, Pro Hac Vice
6    dmcrae@earlysullivan.com
     EARLY SULLIVAN WRIGHT
7      GIZER & MCRAE LLP
     6420 Wilshire Boulevard, 17th Floor
8    Los Angeles, California 90048
     Telephone: (323) 301-4660
9    Facsimile: (323) 301-4676
10   Erik C. Alberts, Pro Hac Vice
     erik.alberts@ealawfirm.net
11   LAW OFFICES OF ERIK C. ALBERTS
     5900 Wilshire Boulevard, 26th Floor
12   Los Angeles, California 90036
     Telephone: (323) 330-0583
13   Facsimile: (323) 330-0584
14   Attorneys for Plaintiff
     KARL E. RISINGER, and those similarly situated
15
     Tara Lee, Pro Hac Vice
16   taralee@quinnemanuel.com
     Keith H. Forst, Pro Hac Vice
17
     keithforst@quinnemanuel.com
18   Meghan A. McCaffrey, Pro Hac Vice
     meghanmccaffrey@quinnemanuel.com
19   Derick K. Sohn, Jr., Pro Hac Vice
     dericksohn@quinnemanuel.com
20   QUINN EMANUEL URQUHART & SULLIVAN, LLP
21
     1300 I Street, NW, Suite 900
     Washington, DC 20005
22   Tel.: (202) 538-8000
     Fax: (202) 538-8100
23
     E. Leif Reid, SBN 5750
24   lreid@lrrc.com
25
     Kristen L. Martini, SBN 11272
     kmartini@lrrc.com
26   LEWIS ROCA ROTHGERBER CHRISTlE LLP
     One East Liberty Street, Suite 300
27   Reno, NV 89501-2128
     Tel.: (775) 823-2900
28
     Fax: (775) 839-2929

                                           JOINT STATUS REPORT
     199306.2
     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 2 of 7



1
     Attorneys for Defendants
2                                UNITED STATES DISTRICT COURT
3                                         DISTRICT OF NEVADA
4

5
      KARL E. RISINGER, an individual, on            Case No.: 2:12-cv-00063-MMD-PAL
      behalf of himself and all others similarly
6
      situated,                                      JOINT STATUS REPORT
7
                             Plaintiff,
8
                     vs.
9
      SOC LLC, a Delaware limited liability
      company registered and doing business in
10
      Nevada as SOC NEVADA LLC; SOC-SMG,
      INC., a Nevada corporation; DAY &
11
      ZIMMERMAN, INC., a Maryland
      corporation; and DOES 1-20, inclusive,
12
                             Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           JOINT STATUS REPORT
     199306.2
     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 3 of 7



1               Defendants SOC LLC, SOC-SMG, INC and DAY & ZIMMERMANN, INC. and
2    Plaintiff KARL E. RISINGER, by and through their attorneys of record, hereby submit the
3    following Status Report following the Court’s granting of Defendants’ Motion for
4    Decertification:
5    REFERRAL TO MAGISTRATE FOR SETTLEMENT
6               Plaintiff’s Position: Plaintiff is amenable to engaging in a settlement conference before a
7    magistrate judge and believes this should be done prior to setting any deadline for a joint pretrial
8    order. Plaintiff would engage in these settlement discussions, not to resolve Mr. Risinger’s
9    individual claim, but to resolve class wide claims, proposed classes for settlement purposes or the
10   claims of the survey respondents. In addition, Plaintiff intends to bring two motions: (1) a motion
11   for relief under FRCP Rules 59 and 60 for reconsideration of the Court’s order decertifying the
12   class; and (2) a motion to certify a more limited class covering only certain bases where Plaintiff
13   contends there is no dispute that Defendants’ policy of understaffing was carried out. If these
14   motions are not granted, Plaintiff intends to petition the Court to certify the decertification for
15   appeal. If that petition is not granted, then plaintiff would file a petition before the 9th Circuit
16   under FRCP 26(f) to grant review of the Court’s decertification order. Accordingly, Plaintiff
17   believes that setting a joint pretrial deadline would be premature at this time for all of these
18   reasons.
19              It is ironic that Defendants’ claim that they oppose any further delay of this matter when it
20   was Defendants that appealed the original certification order (causing a delay of 3 years) and then
21   withheld information about reclassified guards (resulting in further delay). The reality is that
22   Plaintiff obtained class certification efficiently and judicially, while Defendants did everything
23   they could to retry this matter post-certification. While Defendants ultimately succeeded in
24   decertifying the class, Plaintiff should not be precluded from seeking to certify a more limited
25   class as it did not have a prior opportunity to do so having its initial certification motion granted
26   and affirmed on appeal. No further discovery is needed to bring such a motion as Plaintiff would
27   be seeking to certify a class limited to certain bases where discovery has already been conducted.
28   It would be a miscarriage of justify to deny Plaintiff this opportunity where there is no dispute
                                                          1
                                              JOINT STATUS REPORT
     199306.2
     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 4 of 7



1    that numerous employees of Defendants were defrauded and impermissibly overworked based on
2    a policy that violated the Guard employment contracts, but also Defendants’ contract with the
3    Department of Defense. No prejudice would befall Defendants’ from having to respond to a new
4    motion for class certification except time, which, if a proper basis, then Defendants should not
5    have been able to bring its motion to decertify.
6               Defendants’ Position: Referral to the magistrate for settlement of purported class claims
7    would be futile because there is no class with which Defendants could settle even if they were
8    inclined to do so (which they are not). Even a settling class must satisfy the Rule 23 requirements
9    that this Court has now held Plaintiff’s failed class simply does not meet. See Amchem Products,
10   Inc. v. Windsor, 521 U.S. 591, 593 (1997). Any settlement discussions would therefore only
11   waste both parties’ resources.1
12              The Court should therefore set a joint pretrial deadline and a date for trial on the only
13   claims remaining in this case: those asserted individually by Mr. Risinger. Defendants oppose
14   any effort to further delay resolution of this case only to permit Plaintiff’s counsel to pursue a
15   pointless appeal or to raise meritless arguments that they could have, and should have, made long
16   ago. Appeal would be futile because this Court has broad discretion and made no error. As to
17   reconsideration, there is no new evidence or law to justify it. Further, Plaintiff should not be
18   permitted to even file a motion now to certify a different class from the one that the parties have
19   been litigating for nearly eight years. Defendants will undoubtedly be heavily prejudiced by
20   starting this case over as Plaintiff apparently intends; his effort to certify a different class now
21   would require amending the case schedule to permit amendments to the complaint and to reopen
22   class discovery. The case schedule’s motions deadlines would also need to be amended because
23   any new certification motion is already over four years late. ECF No. 77, Scheduling Order, at 5
24   (“Last date to file a motion to certify a class: November 8, 2014.”) (emphasis in original); see
25   also ECF No. 345, Pl.’s Mot. to Strike, at 4 (“Since the November 8, 2014 deadline … lapsed
26

27   1
        Defendants would be willing to participate in a conference solely to discuss settling Mr.
28   Risinger’s individual claims. However, given Plaintiff is not open to an individual settlement,
     referral for that purpose would also be fruitless.
                                                        2
                                              JOINT STATUS REPORT
     199306.2
     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 5 of 7



1    more than four years ago, Defendants’ new Motion … should be stricken.”). Further, even if
2    there were no deadline, “Plaintiff[] must show some justification for filing a second [certification]
3    motion, and not simply a desire to have a second or third run at the same issues.” Hartman v.
4    United Bank Card, Inc., 291 F.R.D. 591, 597 (W.D. Wash. 2013). This, Plaintiff’s counsel
5    cannot do. At the absolute latest, the time for them to argue for a different class was in opposition
6    to Defendants’ motion to decertify, not in response to that motion being granted. Finally,
7    Plaintiff’s motion would be as meritless in substance as any reconsideration motion. Among
8    other things, it is not true that Plaintiff’s allegations regarding an understaffing policy are
9    undisputed as to certain sites; Defendants strenuously dispute that there was any such policy at all,
10   and even if there had been, this Court has already held it would not support certification across
11   even a single location like LBS. If permitted, Plaintiff’s motion would only waste the time and
12   resources of this Court and the parties.
13

14   Dated: August 1, 2019                        EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
15

16
                                                  By:    /s/ -- Scott E. Gizer
17                                                      Scott E. Gizer, Bar No. 12216
                                                        Devin A. McRae, Pro Hac Vice
18
                                                        6420 Wilshire Blvd., 17th Floor
19
                                                        Los Angeles, CA 90048
20                                                      Telephone: (323) 301-4660
                                                        Facsimile: (323) 301-4676
21                                                      Attorneys for Plaintiff KARL E. RISINGER, on
                                                        behalf of himself and all others similarly situated
22

23
     Dated: August 1, 2019                        QUINN EMANUEL URQUHART & SULLIVAN
24                                                LLP

25                                                By: /s/--Tara Lee _________
                                                        Tara Lee, Pro Hac Vice
26                                                      Keith H. Forst, Pro Hac Vice
                                                        Meghan A. McCaffrey, Pro Hac Vice
27
                                                        Derick K. Sohn, Jr., Pro Hac Vice
28
                                                        1300 I Street, NW, Suite 900
                                                        3
                                            JOINT STATUS REPORT
     199306.2
     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 6 of 7



1                                          Washington, DC 20005
                                           Tel.: (202) 538-8000
2
                                           Fax: (202) 538-8100
3                                          taralee@quinnemanuel.com
                                           keithforst@quinnemanuel.com
4                                          meghanmccaffrey@quinnemanuel.com
                                           dericksohn@quinnemanuel.com
5
                                      LEWIS ROCA ROTHGERBER CHRISTlE LLP
6

7                                     By: /s/--Leif Reid _________
                                            E. Leif Reid, SBN 5750
8                                           Kristen L. Martini, SBN 11272
9                                          One East Liberty Street, Suite 300
                                           Reno, NV 89501-2128
10
                                           Tel.: (775) 823-2900
11                                         Fax: (775) 839-2929
                                           lreid@lrrc.com
12                                         kmartini@lrrc.com
13                                         Attorneys for Defendants
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           4
                                 JOINT STATUS REPORT
     199306.2
     Case 2:12-cv-00063-MMD-BNW Document 363 Filed 08/02/19 Page 7 of 7



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk
4    of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
11                                                   D’METRIA BOLDEN
                                                     An Employee of EARLY SULLIVAN
12
                                                     WRIGHT GIZER & McRAE LLP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          5
                                              JOINT STATUS REPORT
     199306.2
